DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an anti-theft device for a vehicle which includes a power plant and a drivetrain, the power plant being drivingly connected to the drivetrain in order to propel the vehicle, the anti-theft device including: a locking member which is mounted adjacent to the drivetrain, downstream of the power plant, and which is movable relative to the drivetrain between an open position in which a driveshaft or transmission of the drivetrain is permitted to move relative to the locking member and an engaged or locked position in which the locking member prevents displacement of the driveshaft or transmission relative to the locking member by engaging the drivetrain or transmission thus preventing rotation thereof and locking it in position hence immobilising the vehicle; an actuator which is configured to displace the locking member relative to the drivetrain from one of its open or locked positions to the other; an electronic control unit which is communicatively linked to the actuator and is configured to receive a signal indicative of whether or not the drivetrain is in motion; and a wireless communication module which is communicatively linked to the electronic control unit and is configured to communicate with a remote control, the anti-theft device accordingly being remotely actuatable, wherein the electronic control unit is further configured 

The closest prior art of record, U.S. Patent Number 5,714,807 to Albanes, discloses an anti-theft device for a vehicle which includes a power plant and a drivetrain, the power plant being drivingly connected to the drivetrain in order to propel the vehicle, the anti-theft device including: a locking member (components within 110; figures 3 and 4) which is mounted adjacent to the drivetrain, downstream of the power plant, and which is movable relative to the drivetrain between an open position in which a driveshaft or transmission (70) of the drivetrain is permitted to move relative to the locking member and an engaged or locked position in which the locking member prevents displacement of the driveshaft or transmission relative to the locking member by engaging the drivetrain or transmission thus preventing rotation thereof and locking it in position hence immobilizing the vehicle: an actuator (60) which is configured to displace the locking member relative to the drivetrain from one of its open or locked positions to the other; an electronic control unit (30) which is communicatively linked to the actuator and is configured to 
However, Albanes does not disclose the electronic control unit is configured to actuate the actuator in order to automatically, without requiring prior manual intervention from an operator, move the locking member into its locked position, and wherein the toothed rotor is mounted to the driveshaft of the vehicle beyond a clutch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
February 1, 2022